Title: From George Washington to Catharine Sawbridge Macaulay Graham, 9 January 1790
From: Washington, George
To: Graham, Catharine Sawbridge Macaulay


          
            Madam,
            New York Jany 9th 1790
          
          Your obliging letter, dated in October last, has been received; and, as I do not know when I shall have more Leisure than at present to throw together a few observations in return for yours, I take up my Pen to do it by this early occasion.
          In the first place, I thank you for your congratulatory sentiments on the event which has placed me at the head of the American Government; as well as for the indulgent partiality, which it is to be feared however, may have warped your judgment

too much in my favor. But you do me no more than Justice, in supposing that, if I had been permitted to indulge my first & fondest wish, I should have remained in a private Station. Although, neither the present age or Posterity may possibly give me full credit for the feelings which I have experienced on this subject; yet I have a consciousness, that nothing short of an absolute conviction of duty could ever have brought me upon the scenes of public life again. The establishment of our new Government seemed to be the last great experiment, for promoting human happiness, by reasonable compact, in civil Society. It was to be, in the first instance, in a considerable degree, a government of accomodation as well as a government of Laws. Much was to be done by prudence, much by conciliation, much by firmness. Few, who are not philosophical Spectators, can realise the difficult and delicate part which a man in my situation had to act. All see, and most admire, the glare which hovers round the external trappings of elevated Office. To me, there is nothing in it, beyond the lustre which may be reflected from its connection with a power of promoting human felicity. In our progress towards political happiness my station is new; and, if I may use the expression, I walk on untrodden ground. There is scarcely any action, whose motives may not be subject to a double interpretation. There is scarcely any part of my conduct wch may not hereafter be drawn into precedent. Under such a view of the duties inherent to my arduous office, I could not but feel a diffidence in myself on the one hand; and an anxiety for the Community that every new arrangement should be made in the best possible manner on the other. If after all my humble but faithful endeavours to advance the felicity of my Country & Mankind; I may endulge a hope that my labours have not been altogether without success, it will be the only real compensation I can receive in the closing Scenes of life.
          On the actual situation of this Country, under its new Government, I will, in the next place, make a few remarks. That the Government, though not absolutely perfect, is one of the best in the World, I have little doubt. I always believed that an unequivocally free & equal Representation of the People in the Legislature; together with an efficient & responsable Executive were the great Pillars on which the preservation of American Freedom must depend. It was indeed next to a Miracle that there

should have been so much unanimity, in points of such importance, among such a number of Citizens, so widely scattered and so different in their habits in many respects, as the Americans were. Nor are the growing unanimity and encreasing good will of the Citizens to the Government less remarkable than favorable circumstances. So far as we have gone with the new Government (and it is completely organized and in operation) we have had greater reason than the most sanguine could expect to be satisfied with its success. Perhaps a number of accidental circumstances have concurred with the real effects of the Government to make the People uncommonly well pleased with their situation and prospects. The harvests of Wheat have been remarkably good—the demand for that article from abroad is great—the encrease of Commerce is visible in every Port—and the number of new Manufactures introduced in one year is astonishing. I have lately made a tour through the Eastern States. I found the Country, in a great degree, recovered from the ravages of War—the Towns flourishing—& the People delighted with a government instituted by themselves & for their own good. The same facts I have also reason to believe, from good authority, exist in the Southern States.
          By what I have just observed, I think you will be persuaded that the ill-boding Politicians, who prognosticated that America would never enjoy any fruits from her Independence & that She would be obliged to have recourse to a foreign Power for protection, have at least been mistaken. I shall sincerely rejoice to see that the American Revolution has been productive of happy consequences on both sides of the Atlantic. The renovation of the French Constitution is indeed one of the most wonderful events in the history of Mankind: and the agency of the Marquis de la Fayette in a high degree honorable to his character. My greatest fear has been, that the Nation would not be sufficiently cool & moderate in making arrangements for the security of that liberty, of which it seems to be fully possessed.
          Mr Warville, the French Gentleman you mention, has been in America & at Mount Vernon; but has returned, sometime since to France.
          Mrs Washington is well and desires her Compliments may be presented to you. We wish the happiness of your fire side; as we also long to enjoy that of our own at Mount Vernon. Our wishes,

you know, were limited; and I think that our plans of living will now be deemed reasonable by the considerate part of our species. Her wishes coincide with my own as to simplicity of dress, and every thing which can tend to support propriety of character without partaking of the follies of luxury and ostentation. I am with great regard Madam. Your Most Obedient and Most Humble Servant
          
            Go: Washington
          
        